Citation Nr: 0810871	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-38 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the character of the appellant's discharge from 
service is considered a bar to payment of VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant had active service from July 1965 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 administrative decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2008, the appellant testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  The appellant served on active duty with the United 
States Navy from July 1964 to February 1970, and received an 
other than honorable discharge upon his separation from 
service due to two periods of absence without leave (AWOL) 
and reported use of illegal drugs throughout his military 
service.  

2.  Effective June 2, 1977, the appellant's character of 
discharge was upgraded to under honorable conditions under 
the Department of Defense Special Discharge Review Program.  
In April 1978, the Naval Discharge Review Board determined 
that the appellant did not qualify for upgrading under the 
uniform standards for discharge review.  

3.  The evidence establishes that the appellant's offenses 
constituted willful and persistent misconduct and prevented 
the proper performance of his duties.  

4.  The evidence preponderates against a finding that the 
appellant was insane at the time of commission of the in-
service offenses.  



CONCLUSION OF LAW

The appellant's other than honorable discharge from service 
was under dishonorable conditions, and the character of his 
discharge is a bar to the payment of VA monetary benefits.  
38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.12 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

In October 2007, the RO specifically advised the appellant of 
the type of evidence necessary to substantiate his claim of 
eligibility for VA benefits and of his and VA's respective 
duties for obtaining evidence.  The Board notes that, 
although the appellant's service medical and personnel 
records are not in the claims file, the record contains 
evidence from the service department regarding the 
circumstances surrounding his discharge from service.  In 
addition, the appellant has submitted post-service medical 
evidence which addresses his mental status during and after 
service.  Neither the appellant nor his representative has 
submitted nor made reference to any additional records that 
would tend to substantiate his claim.  As will be discussed 
below, the Board believes that all facts relevant to 
determining the issue on appeal have already been gathered 
and, under these facts, there is no basis in the law and 
regulations for providing the benefits the appellant seeks.  

Unlike many questions subject to appellate review, such as 
entitlement to service connection for disability or 
entitlement to an increased disability rating, the issue of 
whether the character of an individual's discharge from 
service constitutes a bar to the payment of VA benefits, by 
its very nature, has an extremely narrow focus.  

The Board believes this is essentially a case in which the 
law, and not the evidence, is dispositive, and where the law 
precludes benefits, the appeal must be terminated because of 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, where there 
is no reasonable possibility that providing additional 
assistance would aid in substantiating a claim, VA is not 
required to take any further action to assist the claimant.  
38 U.S.C.A. § 5103A(a).  Specifically, the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

In any event, the Board finds VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  Sabonis, 6 
Vet. App. at 430.  


II.  Facts and Analysis

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2007).  If the former service member did 
not die in service, then pension, compensation, or dependency 
and indemnity compensation is not payable unless the period 
of service on which the claim is based was terminated by a 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A 
discharge under honorable conditions is binding on VA as to 
the character of discharge.  See 38 C.F.R. § 3.12(a).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b).  

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if the service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).  

In pertinent part, 38 U.S.C.A. § 5303(a) provides that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days, if such person was 
discharged under conditions other than dishonorable (unless 
such person demonstrates to the satisfaction of the Secretary 
of Veterans Affairs that there are compelling circumstances 
to warrant such prolonged unauthorized absence), shall bar 
all right of such person under laws administered by the 
Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553.  See also 38 C.F.R. 
§ 3.12(c)(6).  

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C. 1553, sets aside a bar to benefits imposed under 
paragraph (d), but not paragraph (c), if certain requirements 
are met.  38 C.F.R. § 3.12(g).  Unless a discharge review 
board established under 10 U.S.C. 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
paragraph (g) of this section, an honorable or general 
discharge awarded under the Department of Defense's Special 
Discharge Review Program effective April 5, 1977, does not 
remove any bar to benefits imposed by 38 C.F.R. § 3.12(c).  
38 C.F.R. § 3.12(h)(2).  

These provisions of law arose from the enactment of Public 
Law No. 95-126, § 1(a) (Oct. 8, 1977), which added 38 
U.S.C.A. § 5303(e), and engendered 38 C.F.R. § 3.12(g), (h).  

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  An insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a).  

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).  The 
Court has held that the insanity need only exist at the time 
of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion provided guidance with 
regard to the phrases "interferes with the peace of 
society," "become antisocial," "accepted standards of the 
community," and "social customs of the community."  The 
opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  See VAOPGCPREC 20-97 (May 22, 1997).

The evidentiary record contains two Certificates of Release 
or Discharge from Active Duty, on U.S. Navy DD Form 214.  The 
first DD Form 214 reflects that the appellant served on 
active duty from July 29, 1965, to July 8, 1965, and received 
an honorable discharge and various awards and decorations for 
his service.  The second Form 214 reflects that he served on 
active duty from July 9, 1965, to February 27, 1970, and 
received a discharge under other than honorable conditions.  

The evidence shows the appellant received a special court 
martial in March 1969 for violation of a lawful order, and 
for unauthorized absences from November 9, 1968, to March 12, 
1969.  He received another special court martial in November 
1969 for unauthorized absences from July 23, 1969, to October 
14, 1969.  The evidence also contains an affidavit from the 
appellant, executed in July 1969, wherein he admitted to 
using illicit drugs during his active military service.  In 
January 1970, the Department of the Navy recommended the 
appellant be discharged by reason of unfitness due to his 
reported drug use and military offenses.  

Although the record contains two separate DD Forms 214, the 
record also contains an administrative decision, dated in 
August 1970, which reflects that, at the time of his first 
discharge in July 1965, the appellant was not entitled to 
complete separation.  His initial enlistment had been for a 
period of six years, and he was given a conditional honorable 
discharge for purposes of allowing him to re-enlist in the 
Navy, and he re-enlisted the following day.  As a result, the 
appellant's service from July 1965 to February 1970 is 
considered one continuous period of service.  See 38 C.F.R. 
§ 3.14(b), (c).  

As noted, the evidence shows the appellant received a 
discharge under other than honorable conditions because of 
his reported drug use and unauthorized absences from the 
military.  The first AWOL was for approximately 123 days, and 
the second was for approximately 83 days.  Because neither 
period of AWOL was for a continuous period of more than 180 
days, these offenses do not satisfy the regulatory 
requirement that an appellant's other than honorable 
discharge constitutes a bar to the payment of benefits under 
38 C.F.R. § 3.12(c)(6) for AWOL.  However, the Board finds 
that the offenses which led to his discharge were willful and 
persistent misconduct, as defined under 38 C.F.R. § 
3.12(d)(4).  

The record shows that the appellant's offenses, illicit drug 
usage and unauthorized absences, were the types of offenses 
that precluded him from performing his military duties.  In 
addition, there is no evidence which supports any contention 
that the offenses should be considered "minor," as the 
appellant reported using drugs throughout his military 
service.  Moreover, the Court of Appeals for Veterans Claims 
has specifically held that unauthorized absence is the type 
of offense that would interfere with and preclude the 
performance of an appellant's military duties, and thus could 
not constitute a minor offense.  See Copper v. Brown, 6 Vet. 
App. 450, 453-53 (1994).  Therefore, the Board find's the 
appellant's conduct was indeed willful and persistent 
misconduct, and therefore his discharge is considered to have 
been issued under dishonorable conditions.  See 38 C.F.R. 
§ 3.12(d).  

The appellant has asserted that he is entitled to benefits in 
accordance with the provisions of 38 C.F.R. § 3.12(g) 
provided above, on the basis that his discharge was upgraded 
prior to October 8, 1977.  The appellant is correct in that 
the evidence shows that, effective June 2, 1977, his 
discharge was upgraded to under honorable conditions under 
the Department of Defense Special Discharge Review Program.  
However, in April 1978, the Naval Discharge Review Board 
determined that he did not qualify for upgrading under the 
uniform standards for discharge review.  Therefore, because 
the Naval Discharge Review Board determined the appellant's 
upgrade did not meet uniform standards, the bar to benefits 
under 38 C.F.R. § 3.12(d) is not removed.  See 38 C.F.R. 
§ 3.12(h)(2).  

However, as noted hereinabove, the applicable regulation 
provides an exception to the bar to benefits if the 
individual was insane at the time of the offense(s) which 
caused the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.12(b).  Therefore, the Board must determine whether the 
appellant can be classified as insane at any point during his 
military service.  The Board notes that he has not 
specifically asserted, and the evidence does not reflect that 
he was insane at the time of the commission of the offenses.  
However, to the extent that the appellant's testimony at the 
January 2008 hearing that he was AWOL because he suffered 
from post-traumatic stress disorder (PTSD) could be 
interpreted as a contention that he was insane at the time of 
the offenses, the Board finds that the preponderance of the 
evidence is against that aspect of the appellant's claim.  

Specifically, the appellant has asserted that, after he 
returned from Vietnam in 1968, he went home on leave and, 
while on leave, was subjected to various peoples' adverse 
attitudes about his service in the war.  He said he did not 
want to return to Vietnam, so he lied about using drugs 
because he wanted to get out of the Navy.  See January 2008 
Travel Board hearing transcript; August 1999 VA mental health 
evaluation.  

After review of the entire record, the Board finds that the 
evidence does not establish that the appellant was insane, as 
defined by applicable regulations, at the time he committed 
the acts which led to his court-martial and discharge from 
the Navy.  See 38 C.F.R. § 3.12(b).  In making this 
determination, the Board notes the evidence contains a 
September 1999 evaluation from J.R.T., Ph.D., which reflects 
that the appellant was diagnosed with PTSD due to his 
traumatic experiences while serving onboard the USS Hollister 
off the coast of Vietnam between 1965 and 1968.  Dr. T noted 
the appellant's military history, evaluated the appellant, 
and opined that he had begun experiencing symptoms of PTSD 
shortly after his return from Vietnam.  Dr. T also opined 
that the appellant most likely should have been considered 
for a medical discharge or as a conscientious objector after 
going AWOL in 1968.  

Although Dr. T concluded that the appellant has PTSD which is 
related to his military service in Vietnam, the Board finds 
it probative that Dr. T did not state that the appellant's 
PTSD during service was of such severity as to have rendered 
the appellant insane at the time he went AWOL in November 
1968 or July 1969.  In this regard, the Board notes that, 
while the appellant may have had mental difficulties during 
service resulting in a diagnosis of PTSD, this is not the 
equivalent of insanity.  Therefore, the Board finds there is 
no probative evidence of insanity at the time the offenses in 
question were committed.  

In sum, the foregoing evidence is found to show that the 
appellant's reported drug use and periods of AWOL qualified 
as willful and persistent misconduct, and that the appellant 
was not insane at the time of the offenses.  38 C.F.R. § 
3.12(d).  Accordingly, the character of his discharge is a 
bar to his receipt of VA compensation benefits. 


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


